919 F.2d 738
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wanda Kay HEARNE, Plaintiff-Appellant,v.Forest M. BRIDGES;  Anderson County, Tennessee, Defendants,Allen V. Kidwell;  State of Tennessee, Defendants-Appellees.
No. 90-6333.
United States Court of Appeals, Sixth Circuit.
Nov. 30, 1990.

Before BOYCE F. MARTIN and NATHANIEL R. JONES, Circuit Judges;  and ENGEL, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that by order entered February 20, 1990, the district court denied appellant leave to file her complaint in forma pauperis.  Appellant appealed on March 20, 1990 (appeal no. 90-5482).  By order entered September 10, 1990, the district court denied her leave to proceed on appeal in forma pauperis under 28 U.S.C. Sec. 1915(a).  Appellant was advised by this court by letter dated October 18, 1990, that because her pauper status on appeal was denied by the district court that she was permitted to file a motion under Fed.R.App.P. 24(a) within 30 days after service of notice of the district court's action.  Although appellant failed to file such motion, she did file a notice of appeal on October 9, 1990, from the September 10, 1990, order denying in forma pauperis status on appeal (appeal no. 90-6333).  As advised by this court, the proper method of seeking review of the district court's denial of pauper status on appeal is by filing a motion for leave to proceed in forma pauperis in this court and accompanying it with a copy of a financial affidavit.


3
It is ORDERED that appeal no. 90-6333 be, and it hereby is, dismissed.  The filing of a notice of appeal from the denial of pauper status on appeal was improper.  However, the notice of appeal was filed within the 30-day period provided by Fed.R.App.P. 24(a) and shall be treated as a motion for pauper status in appeal no. 90-5482.